Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/848,757 filed on 14 April 2020.  
Claims 1-21 are pending.  Claims 1, 8 and 15 are independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parthasarathy et al. (U.S. Patent No. 10,469,318 B1, hereinafter “Parthasarathy”).

Regarding claim 1, Parthasarathy teaches a method for facilitating communication between a multi-cluster management (MCM) system and a cluster managed by the MCM system (Parthasarathy Col 5, Ln 45-51, i.e., a cluster state tracking technique), the method comprising:
receiving, by a computer system running the MCM system, a user command to execute a management operation on the cluster (Parthasarathy Fig. 2B, i.e., “The state management operations 202 can commence by user 110 at management interface 260”);
generating, by the computer system, an intent object based on the user command, the intent object including a data structure that defines a desired state of the cluster in accordance with the management operation (Parthasarathy Fig. 2B, “updating certain resource usage intent specifications at intent database 272.sub.11 (message 204)”, i.e., an intent object (message 204) is generate));
storing, by the computer system, the intent object in an intent data store of the MCM system (Parthasarathy Fig. 2B, i.e., an inter database 272 for storing intent objects);
receiving, by computer system, a request for the intent object from the cluster (Parthasarathy Fig. 2B, i.e., “Intent engine 274 can listen for, and receive, such changes (message 206) and, in turn, deploy them to the distributed computing system (operation 208)”); and
in response to the request:
reading the intent object from the intent data store (Parthasarathy Fig. 2B, i.e., “As earlier described, the intent state can be represented by a then-current set of resource usage intent specifications which include the detected intent change”); and 
transmitting the intent object to the cluster (Parthasarathy Fig. 2B, i.e., , “The state management service 152.sub.11 also gets the intent state from the intent database 272.sub.11 (message 214)”).

As to claim 2, Parthasarathy also teaches the method of claim 1 wherein upon receiving the intent object, an intent agent running on the cluster (Parthasarathy Fig. 2B, i.e., an Intent Engine) is configured to:
create one or more objects in a local data store of the cluster based on the data structure included in the intent object (Parthasarathy Fig. 2B, i.e., “an intent database 272.sub.11 for storing various instances of resource usage intent specifications”).

As to claim 3, Parthasarathy also teaches the method of claim 2 wherein creation of the one or more objects in the local data store causes the management operation to be executed on the cluster (Parthasarathy Fig. 2B, i.e., “The state management service 152.sub.11 then commits to version control system 160 a system state associating the collected data state (e.g., then-current data snapshot) and intent state such as the then-current resource usage intent specifications (message 216)”).

Claim 8 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 9 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 10 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

Claim 15 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 16 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 17 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy in view of GIANNETTI (U.S. PGPUB No. 2020/0348918 A1, hereinafter “GIANNETTI”).

Regarding claim 4, Parthasarathy teaches the method of claim 1 but fails to explicitly teach wherein the cluster is a Kubernetes cluster and wherein the data structure included in the intent object is a Kubernetes custom resource definition (CRD). However, in the same field of endeavor, GIANNETTI teaches wherein the cluster is a Kubernetes cluster and wherein the data structure included in the intent object is a Kubernetes custom resource definition (CRD) (GIANNETTI ¶0067, i.e., deploying a Kubernetes target cluster based on a user committed CRD (e.g. cluster definition). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parthasarathy by incorporating the teachings of GIANNETTI. The motivation would be to enable efficient, flexible automated deployment of clusters with a wide variety of configurations (GIANNETTI Abstract).

Claim 11 recites the limitations substantially similar to those of claim 4 and is similarly rejected.

Claim 18 recites the limitations substantially similar to those of claim 4 and is similarly rejected.

Allowable Subject Matter
Claims 5-7, 12-14, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The features of the claim limitations recited in the claims in combination with the other limitations recited in their respective base claim(s) are allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157